947 F.2d 940
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Matthew Troy CARTER, Plaintiff-Appellant,v.Gary LIVERMAN;  Joseph Karpowski;  Detective Barnes;  Ms.Brown;  Alotha C. Willis;  City of Portsmouth;  Chief ofPolice, City of Portsmouth;  Johnny E. Morrison;  GaryWaters;  Nurse Johnson, Defendants-Appellees.
No. 91-7176.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 11, 1991.Decided Nov. 5, 1991.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.   Richard L. Williams, District Judge.  (CA-90-682-R)
Matthew Troy Carter, appellant pro se.
E.D.Va.
AFFIRMED.
Before MURNAGHAN, SPROUSE and NIEMEYER, Circuit Judges.
OPINION
PER CURIAM:


1
Matthew Troy Carter appeals from the district court's orders denying relief under 42 U.S.C. § 1983.   Our review of the record and the district court's opinions discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   Carter v. Liverman, CA-90-682-R (E.D.Va. Dec. 28, 1990;  July 8, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.